 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SHANNON WILLIAMS,                                    Case No. 1:16-cv-01540-DAD-HBK
12                         Plaintiff,                         AMENDED CASE MANAGEMENT AND
                                                              SCHEDULING ORDER1
13            v.
14       OFFICER BAKER,
15                         Defendant.
16

17           The Court telephonically conducted a case management and scheduling conference on

18   April 1, 2021. The following counsel appeared on behalf of the respective parties: Professor

19   Carter White and two law students from King Hall Civil Rights Clinic at University of California,

20   Davis Law on behalf of Plaintiff and Benjamin Hall on behalf of Defendant. Following a review

21   of the parties’ Joint Report and after discussion with the parties, the Court enters this Case

22   Management and Scheduling Order (“CMSO”) under Fed. R. Civ. P. 16(b). If additional parties

23   are joined, the Court permits the parties to adjust these deadlines once by stipulation without

24   Court approval. The parties must file a Joint Stipulation with the revised dates.

25   //

26   //

27
     1
      Although the dates remain the same as set forth in the April 5, 2021 Case Management and Scheduling Order (Doc.
28   No. 91), the Court enters this Amended Order for purposes of clarifying and/or correcting certain ambiguities.
 1     1. Deadlines and Dates
 2
     Action or Event                                                                  Date
 3

 4   Deadline for providing mandatory initial disclosures. See Fed. R. Civ. P.
                                                                                      4/15/2021
     26(a)(1).
 5
     Deadline for moving to join a party. See Fed. R. Civ. P. 14, 19, and 20, or
 6                                                                                    5/3/2021
     amend the pleadings. See Fed. R. Civ. P. 15(a).
 7                                                                                    Report Due:
 8                                                                                    9/15/2021
     Mid-Discovery Status Conference
 9   Telephonic before Magistrate Judge Barch-Kuchta                                  Conference:
                                                                                      9/30/2021
10                                                                                    10:00 a.m.
11   Deadline for completing discovery and filing any motion to compel
                                                                                      10/13/2021
12   discovery. See Fed. R. Civ. P. 37.

13   Deadline for plaintiff to disclose expert report(s). See Fed. R. Civ. P.
                                                                                      11/3/2021
     26(a)(2).
14
     Deadline for defendant to disclose expert report(s).                             11/3/2021
15

16   Deadline for disclosing any expert rebuttal report(s).                           12/3/2021

17   Expert discovery deadline.                                                       1/17/2022

18   Deadline to advise the Court of settlement, ADR, or mediation efforts to date.
     See Local Rules 270, 271. The parties may contact chambers prior to this         10/6/2021
19
     date to arrange a settlement conference.
20
     Deadline for filing dispositive motions. See Fed. R. Civ. P. 12(b)(6), Fed. R.
                                                                                      3/3/2022
21   Civ. P. 56.
22   Deadline for filing the final joint pretrial statement, motion(s) in limine,
                                                                                      8/5/2022
     proposed jury instructions, and verdict form. See Local Rule 281.
23

24   Date of the final pretrial conference. See Fed. R. Civ. P. 16(e); See Local
                                                                                      8/15/2022
     Rule 280, 281, 282, 283. In-person before Judge Drozd at 1:20 p.m.
25
     Month and year of the trial term.                                                TBD
26
27

28
                                                        2
 1      2. Trial

 2          The trial will last approximately 3-5 days and be:

 3                          Jury

 4                          Non-Jury X
 5      3. Consent to the Magistrate Judge Jurisdiction
 6          The parties have not consented to conduct all further proceedings in this case, including
 7   trial, before a U.S. Magistrate Judge under 28 U.S.C. § 636(c).
 8      4. Mid-Discovery Status Conference
 9          The Court has set a Mid-Discovery Status Conference date to address any discovery
10   concerns that may arise during discovery without the need to file a formal motion. The parties
11   shall file a Joint Mid-Discovery Status Report, not to exceed five (5) pages in length, which shall
12   outline the status of the case, any additional discovery still planned, potential for settlement, and
13   any other issues pending that would benefit from the Court’s assistance or direction. The parties
14   shall file the Joint Report as set forth above, and email a copy, in Word format, to
15   hbkorders@caed.uscourts.gov. Parties may appear telephonically on the above-scheduled date at
16   10:00 a.m. by dialing: 1-888-204-5984 and entering Access Code 4446176.
17          Alternatively, if there are no discovery issues and the parties do not otherwise require the
18   Court’s assistance at this stage, the parties may move to vacate the Mid-Discovery Status
19   Conference by filing a joint motion no later than one week before the scheduled Conference.
20      5. Motions Schedule
21          a.      General Information for Filing Motions, Deadlines, and Hearings
22          Unless prior leave of the Court is obtained, all moving and opposition briefs or legal
23   memorandum in civil cases before Judge Barch-Kuchta shall not exceed twenty-five (25) pages.
24   Reply briefs by the moving party shall not exceed ten (10) pages. These page limitations do not
25   include exhibits or declarations. Briefs exceeding this page limitation without leave of Court may
26   be stricken or not considered.
27          Counsel may choose to appear telephonically to argue non-dispositive motions before
28
                                                        3
 1   Magistrate Judge Barch-Kuchta, provided they indicate their intent to appear telephonically on

 2   their pleadings at least one week before the hearing. The Court’s teleconference line is 1-888-

 3   204-5984; Access Code 4446176.

 4              The deadlines for filing a response and a reply to a motion are dictated by Local Rule

 5   230(b). Generally, the Court will rule on motions based on a review of the papers without oral

 6   argument under Local Rule 230(g). If after review of the record and briefs on file the Court

 7   determines a hearing is necessary, the Court will set a hearing.

 8              b.      Informal Discovery Conference Prior to Filing Motion to Compel

 9              Prior to filing a discovery motion under Fed. R. Civ. P. 37, a party must receive

10   permission from the Court, which the Court will grant following an informal discovery

11   conference. An informal discovery conference is separate and apart from the Mid-Discovery

12   Conference set forth above.

13              Please refer to Judge Barch-Kuchta’s “Case Management Procedures” included under the

14   “Civil Procedures” tab on this Court’s webpage.2 A party requesting an informal discovery

15   conference should contact chambers for available dates. The Court will schedule the conference

16   as soon as possible, taking into consideration the urgency of the issue. Before contacting the

17   Court, the parties must meet and confer by speaking in person, over the telephone, or via video

18   conference in an attempt to resolve the dispute.

19              At least 24 hours before the conference, each party shall simultaneously submit a letter

20   brief, outlining their position regarding the dispute. The letter briefs shall be no longer than three
21   (3) pages in length. Letter briefs should not be filed, but shall be emailed to chambers at

22   hbkorders@edca.uscourts.gov.

23              c.      Motions to Compel

24              Following the informal discovery conference set forth above, the parties must conduct at

25   least one additional telephonic or video call as part of their obligations to meet and confer in

26   good faith to resolve their discovery dispute prior to seeking judicial intervention. If a party files
27   a motion to compel under Fed. R. Civ. P. 37, the parties must prepare and file a Joint Statement

28   2
         Available at http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/502311/.
                                                                4
 1   Regarding Discovery Disagreement in compliance with Local Rule 251. Failure to comply with

 2   Local Rule 251 will result in the Court denying the motion without prejudice and removing the

 3   motion from the calendar. In addition to filing a Joint Statement electronically, a copy of the

 4   Joint Statement, in Word format, shall also be sent to chambers by email to

 5   hbkorders@caed.uscourts.gov.

 6          d.      Motions for Summary Judgment or Summary Adjudication

 7          Prior to filing a motion for summary judgment or motion for summary adjudication, the

 8   parties are required to meet in person or by telephone and confer to discuss the issues to be raised

 9   in the motion. The purpose of meeting shall be to: 1) avoid filing motions for summary judgment

10   where a question of fact exists; 2) determine whether the respondent agrees that the motion has

11   merit in whole or in part; 3) discuss whether issues can be resolved without the necessity of

12   briefing; 4) narrow the issues for review by the Court; 5) explore the possibility of settlement

13   before the parties incur the expense of briefing a summary judgment motion; and 6) arrive at a

14   Joint Statement of Undisputed Facts.

15          The moving party shall initiate the meeting and provide a draft of the Joint Statement of

16   Undisputed Facts in addition to the requirements under Local Rule 260. In the notice of motion,

17   the moving party shall certify that the parties have met and conferred as ordered above or must set

18   forth a statement of good cause for the failure to meet and confer.

19      6. Mandatory Settlement Conference (Local Rule 270)
20          The parties will submit a Joint Settlement Statement indicating whether they have
21   engaged in settlement discussions and/or whether they consent to a settlement conference at that

22   time. If so, a settlement conference will be set by separate order. The parties are advised that

23   unless otherwise permitted in advance by the Court, the attorneys who will try the case shall

24   appear at the settlement conference with the parties and the person or persons having full

25   authority to negotiate and settle the case, on any terms, at the conference. The parties may

26   contact Chambers any time prior to this date if they wish to schedule an earlier settlement
27   conference.

28
                                                       5
 1       7. Pretrial Conference and Trial

 2            This case is currently on Judge Drozd’s docket. The Court has reserved a date for pretrial

 3   conference. Details about the conference will be communicated by separate Order. Judge Drozd

 4   will set this matter for a trial by separate order.

 5            8. Effect of This Order

 6            This CMSO represents the best estimate of the Court and parties as to the schedule most

 7   suitable for this case. If the parties determine at any time that the dates outlined in this Order

 8   cannot be met, the parties must notify the Court immediately of that fact so that adjustments may

 9   be made, either by stipulation or by subsequent status conference.

10            The dates set in this Order are firm and will not be modified absent a showing of good

11   cause even if the request to modify is made by stipulation, except for the one-time stipulation

12   described earlier in this Order. Stipulations extending the deadlines contained herein will not

13   be considered unless they are accompanied by affidavits or declarations, and where appropriate,

14   attached exhibits, which establish good cause for granting the relief requested. The failure to

15   comply with this Order may result in the imposition of sanctions.

16
     IT IS SO ORDERED.
17

18
     Dated:      June 29, 2021
19                                                         HELENA M. BARCH-KUCHTA
                                                           UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                           6
